EXHIBIT 10.1
 
KFX INC.
 
SECOND ADDENDUM
TO THE
COMMON STOCK AND WARRANT PURCHASE AGREEMENT
 
This Second Addendum to the Common Stock and Warrant Purchase Agreement (this
“Addendum”), is entered into as of July 1, 2002, by and among KFx Inc., a
Delaware corporation (the “Company”), the parties listed on Schedule A attached
hereto (each, an “Additional Investor” and collectively, the “Additional
Investors”), and the parties listed on Schedule B attached hereto (the “Existing
Investors”), with reference to the following facts:
 
WHEREAS, the Company and the Existing Investors are parties to that certain
Common Stock and Warrant Purchase Agreement, dated as of March 28, 2002 (the
“Purchase Agreement”; each capitalized term not otherwise defined herein has the
meaning ascribed to that term in the Purchase Agreement), which provides that
the Existing Investors or their designees may purchase from the Company shares
of Common Stock and Warrants on the same terms and conditions as set forth in
the Purchase Agreement and that such investors will become parties to the
Purchase Agreement, the Investors’ Rights Agreement, as amended and restated,
and the Put and Call Option Agreement, as amended and restated;
 
WHEREAS the Company and the Existing Investors entered into an Addendum to the
Common Stock and Warrant Purchase Agreement (the “First Addendum”), Amended and
Restated Investors’ Rights Agreement and Amended and Restated Put Agreement, all
dated as of April 30, 2002;
 
WHEREAS, the Company, the Existing Investors and the Additional Investors have
agreed to amend and restate the Amended and Restated Investors’ Rights Agreement
and the Amended and Restated Put Agreement in connection with the Closing (as
defined in section 2.1);
 
WHEREAS the Company has authorized the sale and issuance of four hundred
thousand (400,000) shares of its Common Stock (the “Shares”) pursuant to the
terms of this Addendum;
 
WHEREAS the Company has authorized the issuance of warrants, in substantially
the form attached to the Purchase Agreement as its Exhibit A, to purchase four
hundred fifty thousand (450,000) shares of Common Stock (the “Warrants”, and
together with the Shares, the “Securities”) pursuant to the terms of this
Addendum; and
 
WHEREAS the Company wishes to sell to the Additional Investors, and the
Additional Investors wish to purchase, the Shares and Warrants on the terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions set forth in this Agreement, the parties agree as
follows:





--------------------------------------------------------------------------------

 
1.  Authorization and Sale of the Shares.
 
1.1  Authorization.    The Company has authorized the issuance and sale pursuant
to the terms and conditions hereof of four hundred thousand (400,000) shares of
its Common Stock and Warrants to purchase four hundred fifty thousand (450,000)
shares of Common Stock on exercise of such Warrants.
 
1.2  Issuance and Sale of the Shares and Warrants.    On the terms and subject
to the conditions hereof, each Additional Investor agrees, severally but not
jointly, to purchase, and the Company agrees to issue and sell to each such
Additional Investor, at the Closing: (a) the number of shares of Common Stock
set forth opposite the name of such Additional Investor on Schedule A at a
purchase price of $2.50 per share, and (b) Warrants to purchase the number of
shares of Common Stock set forth opposite the name of such Additional Investor
on Schedule A at a price of $2.75 per share of Common Stock, as that amount may
be adjusted pursuant to the Warrants.
 
1.3  Parties to the Purchase Agreement.    The Company and the Existing
Investors hereby agree that pursuant to this Addendum each Additional Investor
shall hereby become a party to the Purchase Agreement. In connection therewith,
each Additional Investor shall be deemed to (i) be a party to the Purchase
Agreement, (ii) be an “Investor” for all purposes under the Purchase Agreement
and (iii) have all rights and obligations of an Investor thereunder. The Shares
and Warrants acquired by the Additional Investors hereunder shall be considered
“Shares” and “Warrants”, respectively, and shall be considered “Securities”
collectively, for all purposes under the Purchase Agreement.
 
1.4  Defined Terms.    For purposes of this Addendum and the representations and
warranties of the Company in the Purchase Agreement that are incorporated herein
by reference in section 4.2, the term “Related Documents” means the Purchase
Agreement, the Amended and Restated Investors’ Rights Agreement (as further
amended and restated), the Amended and Restated Put Agreement (as further
amended and restated), the Warrants issued pursuant to the Purchase Agreement,
the First Addendum and this Addendum.
 
2.  Closing; Delivery.
 
2.1  Closing.    Upon satisfaction of the conditions set forth in sections 6 and
7, the closing of the purchase, sale and issuance of the Shares and Warrants
listed on Schedule A attached hereto shall take place at the offices of
Shartsis, Friese & Ginsburg LLP, 18th Floor, One Maritime Plaza, San Francisco
94111, on July 1, 2002 (the “Closing Date”), at 10:00 a.m., or at such other
time and place as the parties may agree (the “Closing”).
 
2.2  Delivery at the Closing.    Subject to the terms of this Addendum, at the
Closing the Company will deliver to each Additional Investor listed on Schedule
A attached hereto: (i) a stock certificate representing the number of shares of
Common Stock set forth opposite the name of such Additional Investor on Schedule
A; and (ii) a Warrant to purchase the number of shares of Common Stock set forth
opposite the name of such Additional Investor on the Schedule A against delivery
to the Company by each such Additional Investor at the Closing



2



--------------------------------------------------------------------------------

 
of a wire transfer of funds or promissory note for the aggregate purchase price
of the Shares acquired by such Additional Investor.
 
3.  Waiver of Section 1.3(c) of the Purchase Agreement—Option to Make Additional
Investment.    The Company, the Additional Investors and the Existing Investors
hereby agree to waive the last sentence of section 1.3(c) of the Purchase
Agreement in connection with this Addendum (and this Addendum only). In
connection with such waiver, the Company, the Additional Investors and the
Existing Investors hereby agree that the proceeds from the sale of the Shares
pursuant to this Addendum shall be used as follows: (a) to repay loan and/or
debt obligations maturing during the month of June, and (b) the proceeds
remaining after the payments described in clause (a) shall be used for general
corporate purposes.
 
4.  Representations and Warranties of the Company; Disclosure.    Each
Additional Investor hereby acknowledges receipt of the Purchase Agreement and
the exhibits and schedules thereto. The Company represents and warrants to each
Additional Investor that:
 
4.1  The representatives and warranties of the Company set forth in section 2 of
the Purchase Agreement and section 8 of the Put and Call Option Agreement were
true and correct when made.
 
4.2  The representations and warranties referred to above, which are
incorporated by reference herein and made a part hereof, are true and correct as
of the date hereof as if made on the date hereof, except (a) for changes
resulting from the transactions contemplated in the Purchase Agreement, the
First Addendum, the Investors’ Rights Agreement, the Amended and Restated
Investors’ Rights Agreement, the Put and Call Option Agreement, the Amended and
Restated Put Agreement and the Warrants issued pursuant to the Purchase
Agreement and the Addendum, and (b) as set forth in Disclosure Schedule 4.2
attached hereto.
 
4.3  The Company has complied with and is not in violation of any covenant set
forth in section 4 of the Purchase Agreement, sections 3 (that is, the Company
has, among other things, repurchased all of the Pegasus Series C Preferred Stock
set forth on Disclosure Schedule 3 thereof) and 4 of the First Addendum, section
3 of the Amended and Restated Investors’ Rights Agreement or section 7 of the
Amended and Restated Put Agreement.
 
5.  Representations and Warranties of Additional Investors.    Each Additional
Investor has reviewed the representations and warranties set forth in section 3
of the Purchase Agreement. Each Additional Investor, severally but not jointly,
represents and warrants to the Company that such representations and warranties,
which are incorporated herein by reference and made a part hereof, are true and
correct as of the date hereof with respect to such Additional Investor.
 
6.  Additional Investors’ Obligations at Closing.    Each Additional Investor’s
obligation to purchase and pay for the Securities is subject to the fulfillment
to such Additional Investor’s satisfaction at the Closing of the following
conditions:
 
6.1  Representations and Warranties Correct; Performance Obligations.    The
representations and warranties of the Company contained in section 4 hereof
shall be true and



3



--------------------------------------------------------------------------------

 
correct on and as of the date of the Closing with the same force and effect as
if they had been made on and as of such date, subject to changes contemplated by
this Addendum.
 
6.2  Performance.    The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Addendum that are
required to be performed by it or with which it is required to have complied on
or before the Closing.
 
6.3  Securities Compliance.    The Company shall have taken all action necessary
to comply with any federal or state securities laws applicable to the
transactions contemplated hereunder.
 
6.4  Consents, Permits, and Waivers.    The Company shall have obtained any and
all consents, licenses, permits, orders, authorizations, waivers and the like
necessary or appropriate for consummation of the transactions contemplated by
this Addendum and the other Related Documents (except for such as may be
properly obtained subsequent to the Closing).
 
6.5  Stockholder Approval.    The Company shall have satisfied all stockholder
approval requirements of applicable law, rule or regulation, including
provisions of the American Stock Exchange, or any other exchange or market on
which the Common Stock is then listed or traded.
 
6.6  Absence of Litigation.    No proceeding challenging this Addendum, the
other Related Documents, the Warrants issued in connection with this Addendum or
the transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.
 
6.7  Compliance Certificate.    The Company shall deliver to each Additional
Investor at the Closing, relating to such Additional Investor’s purchase of the
Common Stock and the issuance of the Warrants, a certificate signed by the
President of the Company stating that the Company has complied with or satisfied
each of the conditions to the Additional Investor’s obligation to consummate the
Closing set forth in sections 6.1 through 6.6, unless waived in writing by the
Additional Investor.
 
6.8  Opinion of Counsel.    The Company shall deliver to each Additional
Investor at the Closing an opinion of counsel for the Company, dated as of the
Closing, in the form attached hereto as Exhibit A.
 
6.9  Second Amended and Restated Investors’ Rights Agreement.    The Second
Amended and Restated Investors’ Rights Agreement, in substantially the form
attached hereto as Exhibit B, shall have been executed by all the parties
thereto on or prior to such Closing.
 
6.10  Second Amended and Restated Put Agreement.    The Second Amended and
Restated Put Agreement, in substantially the form attached hereto as Exhibit C,
shall have been executed by all the parties thereto on or prior to such Closing.
 
6.11  Expenses.    At the Closing, the Company shall pay the legal fees and
expenses of SF&G (legal counsel only for Westcliff) and all due diligence fees
and expenses



4



--------------------------------------------------------------------------------

 
incurred by Westcliff, incurred in connection with this Addendum, the other
Related Documents and the transactions contemplated hereby and thereby. For the
avoidance of doubt, no fees paid to SF&G pursuant to this section 6.11 shall be
deemed to be payment to counsel for the Investors or the Additional Investors as
required to be made by the Company pursuant to section 2.7 of the Investors’
Rights Agreement, as amended and restated.
 
6.12  Legal Matters.    All matters of a legal nature which pertain to this
Addendum and the transactions contemplated hereby shall have been approved by
each Additional Investor’s counsel.
 
6.13  Proceedings and Documents.    All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Additional Investor, and the Additional Investor shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.
 
7.  The Company’s Conditions to the Closing.    The Company’s obligation to
deliver the Securities at the Closing is subject to the fulfillment to the
Company’s satisfaction at such Closing of the following conditions:
 
7.1  Representations and Warranties.    The representations and warranties of
each Additional Investor contained in section 5 hereof shall be true and correct
on and as of the Closing.
 
7.2  Performance.    The Additional Investors shall have performed and complied
in all material respects with all agreements, obligations, and conditions
contained in the Addendum that are required to be performed by it or them or
with which it or they are required to have complied on or before the Closing.
 
8.  Notices.    Any notice, consent, authorization or other communication to be
given hereunder shall be in writing and shall be deemed duly given and received
when delivered personally or transmitted by facsimile transmission with receipt
acknowledged by the addressee, three days after being mailed by first class
mail, or the next business day after being deposited for next-day delivery with
a nationally recognized, receipted, overnight delivery service, charges and
postage prepaid, properly addressed to the party to receive such notice at the
address(es) specified on the signature page of this Addendum for the Company and
on Schedule A attached hereto for each Investor (or at such other address as
shall be specified by like notice).
 
9.  Counterparts.    This Addendum may be executed in any number of
counterparts, each of which shall constitute an original, and all of which
together shall be considered one and the same agreement.
 
10.  Governing Law.    This Addendum shall be governed by and construed and
interpreted in accordance with the law of the State of New York, without regard
to that state’s conflict of laws principles.
 
11.  Attorneys’ Fees.    If any action at law or in equity is necessary to
enforce or interpret the terms of this Addendum, the prevailing party shall be
entitled to reasonable



5



--------------------------------------------------------------------------------

 
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
12.  Representation.    Each party hereto acknowledges that (a) Westcliff
Capital Management, LLC retained SF&G to represent Westcliff in connection with
this Addendum, the other Related Documents and the transactions related hereto
and thereto, (b) the interests of Westcliff may not necessarily coincide with
the interests of other Additional Investors, (c) SF&G does not represent any
Investor or Additional Investor other than Westcliff in connection with the
transaction contemplated hereby and thereby, and (d) each Additional Investor
has consulted with, or has had an opportunity to consult with, its own legal
counsel and has not relied on SF&G for legal counsel in connection with this
Addendum, the other Related Documents and the transactions related hereto and
thereto.
 
IN WITNESS WHEREOF, this Addendum has been duly executed by or on behalf of the
parties hereto as of the date first above written.
 
KFx INC.
 
By:                                                                    
Name:                                                            
Title:                                                              
 
Address:
 
3300 East First Avenue, Suite 290
Denver, CO 80206
Fax: (303) 293-8430
 
with a copy to:
 
Leslie J. Goldman, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, DC 20005
Facsimile: (202) 393-5719



6



--------------------------------------------------------------------------------

 
THE ADDITIONAL INVESTORS:
 
WESTCLIFF AGGRESSIVE GROWTH, L.P.
WESTCLIFF LONG/SHORT, L.P.
WESTCLIFF PARTNERS, L.P.
WESTCLIFF SMALL CAP FUND, L.P.
 
By:  Westcliff Capital Management, LLC
Its:  General Partner
 
By:                                                                      
      Richard S. Spencer III, Manager




 
WESTCLIFF MASTER FUND, L.P.
WESTCLIFF PROFIT SHARING AND MONEY PURCHASE PENSION PLAN
CANCER CENTER OF SANTA BARBARA
PALM TRUST
PARKER FOUNDATION
UNIVERSITY OF SAN FRANCISCO
 
By:  Westcliff Capital Management, LLC
Its:  Investment Adviser and Attorney-In-Fact
 
By:                                                                  
      Richard S. Spencer III, Manager
RAM TRADING, LTD.
 
By:  Ritchie Capital Management, LLC
Its:  Investment Adviser
 
By:                                                                      
      David Popovich, Chief Financial Officer




 
NORANDA FINANCE, INC. RETIREMENT PLAN FOR AFFILIATED COMPANIES TRUST
 
By: Mellon Bank, N.A., solely in its capacity as Trustee for the Noranda
Finance, Inc. Retirement Plan for Affiliated Companies Trust (as directed by
Westcliff Capital Management, LLC), and not in its individual capacity
 
By:                                                                  
      Bernadette T. Rist
      Authorized Signatory



7



--------------------------------------------------------------------------------

 
THE EXISTING INVESTORS
 
WESTCLIFF AGGRESSIVE GROWTH, L.P.
WESTCLIFF ENERGY PARTNERS, L.P.
WESTCLIFF LONG/SHORT, L.P.
WESTCLIFF PARTNERS, L.P.
WESTCLIFF PUBLIC VENTURES FUND, L.P.
WESTCLIFF SMALL CAP FUND, L.P.
 
By:  Westcliff Capital Management, LLC
Its:  General Partner
 
By:                                                                  
      Richard S. Spencer III, Manager




 
WESTCLIFF FOUNDATION
WESTCLIFF MASTER FUND, L.P.
WESTCLIFF PROFIT SHARING AND MONEY PURCHASE PENSION PLAN
CANCER CENTER OF SANTA BARBARA
PALM TRUST
PARKER FOUNDATION
UNIVERSITY OF SAN FRANCISCO
 
By:  Westcliff Capital Management, LLC
Its:  Investment Adviser and Attorney-In-Fact
 
By:                                                                  
      Richard S. Spencer III, Manager
RAM TRADING, LTD.
 
By:  Ritchie Capital Management, LLC
Its:  Investment Adviser
 
By:                                                                  
      David Popovich, Chief Financial Officer




 
NORANDA FINANCE, INC. RETIREMENT PLAN FOR AFFILIATED COMPANIES TRUST
 
By:   Mellon Bank, N.A., solely in its capacity as Trustee for the Noranda
Finance, Inc. Retirement Plan for Affiliated Companies Trust (as directed by
Westcliff Capital Management, LLC), and not in its individual capacity
 
By:                                                                  
      Bernadette T. Rist
      Authorized Signatory
PENINSULA FUND, L.P.
 
By:  Peninsula Capital Management, Inc.
Its:  General Partner
 
By:                                                                  
      Scott Bedford, President








 
COMMON SENSE PARTNERS, L.P.
 
By:  Peninsula Capital Management, Inc.
Its:  Investment Adviser
 
By:                                                                  
      Scott Bedford, President
 
By:  Common Sense Investment Management, LLC
Its:  General Partner
 
By:                                                                  
      Scott A. Thompson
      Director and Senior Vice President Finance



8



--------------------------------------------------------------------------------

 
EXHIBIT A
 
LEGAL OPINION



9



--------------------------------------------------------------------------------

 
EXHIBIT B
 
KFX INC.
 
SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT
 
Dated as of July 1, 2002



10



--------------------------------------------------------------------------------

KFX INC.
 
SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT
 
THIS SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT (this “Agreement”)
is made as of July 1, 2002, by and among KFx Inc., a Delaware corporation (the
“Company”), and the Investors listed on Schedule A hereto (each of whom is
herein called individually, an “Investor” and all of whom are herein called,
collectively, the “Investors”), with reference to the following facts:
 
WHEREAS, certain of the Investors are parties to the Common Stock and Warrant
Purchase Agreement, dated as of March 28, 2002 (the “Original Purchase
Agreement” and as amended by the Addendum to the Common Stock and Warrant
Purchase Agreement, dated as of April 30, 2002 (the “First Addendum”) and the
Second Addendum described below, the “Purchase Agreement”);
 
WHEREAS, in connection with the closing of the transactions described in the
Original Purchase Agreement, the Company and certain of the Investors entered
into an Investors’ Rights Agreement, dated as of March 28, 2002 (the “Original
Investors’ Rights Agreement”);
 
WHEREAS, the Company and the Investors amended the Original Investors’ Rights
Agreement pursuant to that certain First Amendment to Investors’ Rights
Agreement, dated as of April 18, 2002;
 
WHEREAS the Company and the Investors amended and restated in its entirety the
Original Investors’ Rights Agreement (as amended by the First Amendment to
Investors’ Rights Agreement) pursuant to the Amended and Restated Investors’
Rights Agreement, dated as of April 30, 2002;
 
WHEREAS, certain of the Investors are parties to that certain Second Addendum to
the Common Stock and Warrant Purchase Agreement, dated as of July 1, 2002 (the
“Second Addendum”), which provides that, as a condition to the closing of the
transactions contemplated by the Second Addendum, the Amended and Restated
Investors’ Rights Agreement must be amended and restated in its entirety;
 
WHEREAS, the Company and the Investors desire to amend and restate in its
entirety the Amended and Restated Investors’ Rights Agreement pursuant to this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto further agree as follows:
 
13.  Certain Definitions.    Capitalized terms not defined herein are defined in
the Purchase Agreement. The following definitions shall apply for purposes of
this Agreement:
 
13.1  “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.



11



--------------------------------------------------------------------------------

 
13.2  “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with section 2.10
hereof.
 
13.3  “New Registrable Securities” means Registrable Securities that are (a)
shares of the Company’s Common Stock issued pursuant to the Second Addendum and,
if applicable, shares related to such shares issued pursuant to this Agreement,
(b) shares of the Company’s Common Stock issued on exercise of the Warrants
issued pursuant to the Second Addendum and, if applicable, this Agreement, and
(c) any Common Stock of the Company issued as (or issuable on the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the shares referenced in clauses (a) and (b) above
 
13.4  “Purchase Price” means $2.50 per share of Common Stock or Preferred Stock,
as the case may be, as that price shall be appropriately adjusted to reflect any
stock dividend, stock split, reverse stock split, combination of shares,
reclassification, recapitalization or other similar event affecting the number
of outstanding shares of Common Stock (or such other stock or securities).
 
13.5  “Purchase Price Per Common Share Equivalent” means (a) if Common Stock is
issued in the Subsequent Dilutive Offering, the price per share of Common Stock,
or (b) if Preferred Stock is issued in the Subsequent Dilutive Offering, the
price at which a share of such Preferred Stock is issued in the Subsequent
Dilutive Offering divided by the number of shares of Common Stock into which
such share of Preferred Stock may be converted.
 
13.6  “Register”, “registered”, and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
13.7  “Registrable Securities” means (a) the shares of the Company’s Common
Stock issued pursuant to the Purchase Agreement and, if applicable, this
Agreement, (b) shares of the Company’s Common Stock previously acquired by the
Investors and listed on Schedule B hereto, (c) shares of the Company’s Common
Stock issuable on exercise of the Warrants (as defined in the Purchase
Agreement) issued pursuant to the Purchase Agreement and, if applicable, this
Agreement, and (d) any Common Stock of the Company issued as (or issuable on the
conversion or exercise of any warrant, right or other security that is issued
as) a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the shares referenced in clauses (a), (b) and (c) above;
provided that there shall be excluded any Registrable Securities sold by a
person in a transaction in which that person’s rights under section 2 are not
assigned.
 
13.8  The number of shares of “Registrable Securities” outstanding shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities that are, Registrable Securities.
 
14.  Registration Rights.    The Company covenants and agrees as follows:
 
14.1  Mandatory Registration.



12



--------------------------------------------------------------------------------

 
(a)  Except as described in section 2.1(b):
 
(i)  The Company shall prepare and file with the SEC on or before May 7, 2002
(the “Filing Deadline”) a registration statement on Form S-3 (or, if Form S-3 is
not then available, on such form of registration statement that is then
available to effect a registration of all Registrable Securities, subject to
consent of the Investors holding at least a majority of the Registrable
Securities) for the purpose of registering under the Securities Act all of the
Registrable Securities for resale by, and for the account of, the Holders as
selling stockholders thereunder (the “Registration Statement”). The Company
shall use best efforts to cause the Registration Statement to become effective
as soon as possible after filing. The Company shall keep such registration
statement effective at all times until the earlier of the date on which all the
Registrable Securities (A) are sold and (B) can be sold by all the Holders (and
any affiliate of the Holder with whom such Holder must aggregate its sales under
Rule 144) in any three-month period without volume limitation and without
registration in compliance with Rule 144 under the Securities Act. The date on
which the Registration Statement is withdrawn pursuant to the preceding sentence
is the “Registration Withdrawal Date”.
 
(ii)  If the Company has not filed the Registration Statement with the SEC on or
before May 7, 2002, the Company shall issue to each Holder an additional warrant
(on the same terms and conditions as the Warrants, including the Exercise Price
then in effect (a “Registration Warrant”)), to acquire that number of shares of
Common Stock equal to ten percent (10%) of the number of shares of Common Stock
issuable on exercise of the Warrants issued to that Holder.
 
(iii)  At the end of each thirty (30) day period (or a portion thereof) after
May 7, 2002, that the Registration Statement has not been filed with the SEC,
the Company shall issue to each Holder a Registration Warrant to acquire that
number of shares of Common Stock equal to (A) ten percent (10%) of the number of
shares of Common Stock issuable on exercise of the Warrants issued to that
Holder, multiplied by (B) a fraction, the numerator of which is the number of
days during such thirty-day period before the date on which the Registration
Statement was filed with the SEC and the denominator of which is thirty.
 
(iv)  If the Registration Statement has not been declared effective by the SEC
on or before June 21, 2002, the Company shall issue to each Holder a
Registration Warrant to acquire that number of shares of Common Stock equal to
ten percent (10%) of the number of shares of Common Stock issuable on exercise
of the Warrants issued to that Holder.
 
(v)  At the end of each thirty (30) day period (or a portion thereof), after
June 21, 2002, that the Registration Statement has not been declared effective
by the SEC, the Company shall issue to each Holder a Registration Warrant to
acquire that number of shares of Common Stock equal to (A) ten percent (10%) of
the number of shares of Common Stock issuable on exercise of the Warrants issued
to that Holder, multiplied by (B) a fraction, the numerator of which is the
number of days during such thirty-day period before the date on which the
Registration Statement is declared effective by the SEC and the denominator of
which is thirty.
 
(b)  Notwithstanding anything contained in section 2.1(a) to the contrary, with
respect to New Registrable Securities:



13



--------------------------------------------------------------------------------

 
(i)  The Company shall prepare and file with the SEC on or before July 31, 2002
(A) a registration statement on Form S-3 (or, if Form S-3 is not then available,
on such form of registration statement that is then available to effect a
registration of all New Registrable Securities, subject to consent of the
Investors holding at least a majority of the New Registrable Securities) or (B)
an amendment to the Registration Statement described in section 2.1(a), for the
purpose of registering under the Securities Act all of the New Registrable
Securities for resale by, and for the account of, the Holders of New Registrable
Securities as selling stockholders thereunder (such registration statement or
amendment to the Registration Statement, as the case may be, is referred to
herein as the “Second Registration Statement”). The Company shall use best
efforts to cause the Second Registration Statement to become effective as soon
as possible after filing. The Company shall keep such registration statement
effective at all times until the earlier of the date on which all the New
Registrable Securities (A) are sold and (B) can be sold by all the Holders of
New Registrable Securities (and any affiliate of such Holder with whom such
Holder must aggregate its sales under Rule 144) in any three-month period
without volume limitation and without registration in compliance with Rule 144
under the Securities Act.
 
(ii)  If the Company has not filed the Second Registration Statement with the
SEC on or before July 31, 2002, the Company shall issue to each Holder of New
Registrable Securities an additional warrant (on the same terms and conditions
as the Warrants, including the Exercise Price then in effect (a “Second
Registration Warrant”)), to acquire that number of shares of Common Stock equal
to ten percent (10%) of the number of shares of Common Stock issuable on
exercise of the Warrants issued to that Holder.
 
(iii)  At the end of each thirty (30) day period (or a portion thereof) after
July 31, 2002, that the Second Registration Statement has not been filed with
the SEC, the Company shall issue to each Holder of New Registrable Securities a
Second Registration Warrant to acquire that number of shares of Common Stock
equal to (A) ten percent (10%) of the number of shares of Common Stock issuable
on exercise of the Warrants issued to that Holder, multiplied by (B) a fraction,
the numerator of which is the number of days during such thirty-day period
before the date on which the Second Registration Statement was filed with the
SEC and the denominator of which is thirty.
 
(iv)  If the Second Registration Statement has not been declared effective by
the SEC on or before August 31, 2002, the Company shall issue to each Holder of
New Registrable Securities a Second Registration Warrant to acquire that number
of shares of Common Stock equal to ten percent (10%) of the number of shares of
Common Stock issuable on exercise of the Warrants issued to that Holder.
 
(v)  At the end of each thirty (30) day period (or a portion thereof), after
August 31, 2002, that the Second Registration Statement has not been declared
effective by the SEC, the Company shall issue to each Holder of New Registrable
Securities a Second Registration Warrant to acquire that number of shares of
Common Stock equal to (A) ten percent (10%) of the number of shares of Common
Stock issuable on exercise of the Warrants issued to that Holder, multiplied by
(B) a fraction, the numerator of which is the number of days during such
thirty-day period before the date on which the Second Registration Statement is
declared effective by the SEC and the denominator of which is thirty.



14



--------------------------------------------------------------------------------

 
14.2  Company Registration.
 
(a)  If (but without any obligation to do so) the Company proposes to register
any of its stock (including a registration effected by the Company for
stockholders other than the Holders) or other securities under the Securities
Act in connection with the public offering of such securities, the Company
shall, at such time, promptly give each Holder notice of such registration. On
the request of each Holder given within thirty days after such notice by the
Company, the Company shall, subject to the provisions of section 2.2(c), cause
to be registered under the Securities Act all of the Registrable Securities that
each such Holder has requested to be registered.
 
(b)  The Company shall have the right to terminate or withdraw any registration
initiated by it under this section 2.2 prior to the effectiveness of such
registration, whether or not any Holder shall have elected to include securities
in such registration. The expenses of such withdrawn registration shall be borne
by the Company in accordance with section 2.7 hereof.
 
(c)  In connection with any offering involving an underwriting of shares of the
Company’s capital stock, the Company shall not be required under this section
2.2 to include any requesting Holder’s securities in such underwriting, unless
such Holder accepts the terms of the underwriting as agreed between the Company
and the underwriters selected by it (or by other persons entitled to select the
underwriters) and enters into an underwriting agreement in customary form with
the underwriter or underwriters selected by the Company, and then only in such
quantity as the underwriters advise the Company in writing in their sole
discretion will not jeopardize the success of the offering by the Company. If
the total amount of securities, including Registrable Securities, requested by
the Holders to be included in such offering exceeds the amount of securities
sold other than by the Company that the underwriters advise the Company in
writing in their sole discretion is compatible with the success of the offering,
then the Company shall be required to include in the offering only that number
of such Registrable Securities that the underwriters determine in their sole
discretion will not jeopardize the success of the offering (the Registrable
Securities so included to be apportioned pro rata among the selling Holders
according to the total amount of Registrable Securities entitled to be included
therein owned by each selling Holder or in such other proportions as shall
mutually be agreed to by such selling Holders); provided, that in no event shall
the amount of Registrable Securities of the selling Holders included in the
offering be reduced below one-third of the total amount of securities included
in such offering. For purposes of such apportionment among Holders, for any
selling stockholder that is a Holder of Registrable Securities and that is a
partnership or corporation, the partners, retired partners and stockholders of
such Holder, or the estates and family members of any such partners and retired
partners and any trusts for the benefit of any of the foregoing persons shall be
deemed to be a single “selling Holder”, and any pro rata reduction with respect
to such “selling Holder” shall be based on the aggregate amount of Registrable
Securities owned by all such related entities and individuals.
 
14.3  Form S-3 Registration.    If, at any time after the Registration
Withdrawal Date, the Company shall receive from one or more Holders a request or
requests that the Company effect a registration on Form S-3 and any related blue
sky or similar qualification or compliance with respect to the Registrable
Securities owned by such Holder or Holders, the Company shall:



15



--------------------------------------------------------------------------------

 
(a)  Within five days of the receipt thereof, give notice of the proposed
registration, and any related blue sky or similar qualification or compliance,
to all other Holders; and
 
(b)  Cause, as soon as reasonably practicable, such Registrable Securities to be
registered for offering and sale on Form S-3 and cause such Registrable
Securities to be qualified in such jurisdictions as such Holders may reasonable
request, together with all or such portion of the Registrable Securities of any
other Holders joining in such request as are specified in a request given within
twenty days after receipt of such notice from the Company; provided that the
Company shall not be obligated to effect any such registration, qualification or
compliance, pursuant to this section 2.3:
 
(i)  If the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than $1,000,000;
 
(ii)  If the Company has, within the twelve month period preceding the date of
such request, already effected two registrations for the Holders pursuant to
this section 2.3 or section 2.4;
 
(iii)  If the Company furnishes to the Holders a certificate signed by the Chief
Executive Officer of the Company stating that in the good faith judgment of the
Board of Directors of the Company, it would be seriously detrimental to the
Company and its stockholders for such Form S-3 Registration to be effected at
such time, in which event the Company shall have the right to defer the filing
of the Form S-3 registration statement for a period of not more than ninety days
after receipt of the request of the Holder or Holders under this section 2.3;
provided that the Company shall not utilize this right, together with its right
under section 2.4(c), more than once in any twelve month period; provided,
further, that the Company shall not register shares for its own account during
such ninety day period unless the Holder can exercise its right to request the
registration of Registrable Securities under section 2.2; or
 
(iv)  In any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
 
(c)  Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered as soon as reasonably practicable after receipt of the request or
requests of the Holders.
 
14.4  Request for Registration.
 
(a)  If, at any time after the Registration Withdrawal Date, the Company is not
eligible to effect a registration on Form S-3 and the Company shall, during such
period that it is not so eligible, receive a written request from the Holders
that the Company file a registration statement under the Securities Act covering
the registration of all or a portion of the Registrable Securities then
outstanding, then the Company shall:



16



--------------------------------------------------------------------------------

 
(i)  within five days of the receipt thereof, give notice of the proposed
registration, and any related blue sky or similar qualification or compliance,
to all other Holders; and
 
(ii)  cause, as soon as reasonably practicable, such Registrable Securities to
be registered for offering and sale and cause such Registrable Securities to be
qualified in such jurisdictions as such Holders may reasonable request, together
with all or such portion of the Registrable Securities of any other Holders
joining in such request as are specified in a request given within twenty days
after receipt of such notice from the Company; provided that the Company shall
not be obligated to effect any such registration, qualification or compliance,
pursuant to this section 2.4:
 
(A)  if the Holders propose to sell Registrable Securities at an aggregate price
to the public of less than $1,000,000;
 
(B)  if the Company has, within the twelve month period preceding the date of
such request, already effected two registrations for the Holders pursuant to
section 2.3 or this section 2.4; and
 
(C)  in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
 
(b)  If the Holders initiating the registration request hereunder (“Initiating
Holders”) intend to distribute the Registrable Securities covered by their
request by means of an underwriting, they shall so advise the Company as a part
of their request made pursuant to section 2.4(a) and the Company shall include
such information in the written notice referred to in section 2.4(a). The
underwriter will be selected by a majority in interest (as determined by the
number of Registrable Securities held) of the Initiating Holders and shall be
reasonably acceptable to the Company. In such event, the right of any Holder to
include his, her or its Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise mutually agreed by a majority in interest of the Initiating Holders
and such Holder) to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in section 2.5(e)) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting. Notwithstanding any other provision of this section 2.4, if the
underwriter advises the Initiating Holders in writing that marketing factors
require a limitation of the number of shares to be underwritten, then the
Initiating Holders shall so advise all Holders of Registrable Securities that
would otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated among all Holders thereof, including the Initiating Holders, in
proportion (as nearly as practicable) to the amount of Registrable Securities
owned by each Holder; provided, however, that the number of shares of
Registrable Securities to be included in such underwriting shall not be reduced
unless all other securities are first entirely excluded from the underwriting.
 
(c)  Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this section 2.4, a certificate
signed by the Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of



17



--------------------------------------------------------------------------------

 
Directors of the Company it would be seriously detrimental to the Company and
its stockholders for such registration statement to be filed and it is therefore
essential to defer the filing of such registration statement, the Company shall
have the right to defer taking action with respect to such filing for a period
of not more than ninety days after receipt of the request of the Initiating
Holders; provided that the Company may not utilize this right, together with its
right under section 2.3(b)(iii) more than once in any twelve month period;
provided further, that the Company shall not register shares for its own account
during such ninety day period unless the Holder can exercise its right to
request the registration of Registrable Securities under section 2.2.
 
14.5  Obligations of the Company.    Whenever required under this section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a)  Except as otherwise provided in section 2.1, prepare and file with the SEC
a registration statement with respect to such Registrable Securities and use
best efforts to cause such registration statement to become effective, and, on
the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for a period
of up to 180 days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided that (i) such 180-day period
shall be extended for a period of time equal to the period the Holder refrains
from selling any securities included in such registration at the request of an
underwriter of Common Stock (or other securities) of the Company; and (ii) in
the case of any registration of Registrable Securities on Form S-3 (or any other
Form, to the extent permitted by law) that are intended to be offered on a
continuous or delayed basis, such 180-day period shall be extended, if
necessary, to keep the registration statement effective until all such
Registrable Securities are sold, except to the extent that the Holders (and any
affiliate of the Holder with whom such Holder must aggregate its sales under
Rule 144) of such Registrable Securities may sell those Registrable Securities
in any three-month period without regard to the volume limitation and without
registration in compliance with Rule 144 under the Securities Act;
 
(b)  Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the Securities Act
with respect to the disposition of all securities covered by such registration
statement during the period of time such registration statement remains
effective;
 
(c)  Furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request to facilitate the
disposition of Registrable Securities owned by them;
 
(d)  Use best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;



18



--------------------------------------------------------------------------------

 
(e)  In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering;
 
(f)  During the period of time such registration statement remains effective,
notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act or the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing; and, thereafter,
the Company will promptly prepare (and, when completed, deliver to each selling
Holder) a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;
 
(g)  Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange on which securities of the same class issued by the
Company are then listed;
 
(h)  Provide a transfer agent and registrar for all Registrable Securities
registered hereunder and a CUSIP number for all such Registrable Securities, in
each case not later than the effective date of such registration; and
 
(i)  Furnish, at the request of any Holder requesting registration of
Registrable Securities pursuant to this section 2, on the date that such
Registrable Securities are delivered to the underwriters for sale in connection
with a registration pursuant to this section 2 if such securities are being sold
through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, (i) an opinion, dated such date, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities, and (ii) a “comfort” letter signed by
the independent public accountants who have certified the Company’s financial
statements included in the registration statement, covering substantially the
same matters with respect to the registration statement (and the prospectus
included therein) and with respect to events subsequent to the date of the
financial statements, as are customarily covered in accountants’ letters
delivered to the underwriters in underwritten public offerings of securities
addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities.
 
14.6  Information from Holder.    It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding such Holder, the
Registrable Securities held by such Holder, and the intended method of
disposition of such securities as shall be required to effect the registration
of such Registrable Securities.



19



--------------------------------------------------------------------------------

 
14.7  Expenses of Registration.    All expenses incurred in connection with
registrations, filings or qualifications pursuant to sections 2.1, 2.2, 2.3 and
2.4, including (without limitation) all registration, filing and qualification
fees, printing fees and expenses, accounting fees and expenses, fees and
disbursements of counsel for the Company and the fees and disbursements of
counsel for the selling Holders selected by the Holders, shall be borne by the
Company. Notwithstanding the foregoing, the Company shall not be required to pay
for any expenses of any registration proceeding begun pursuant to section 2.1 or
2.3 if the registration request is subsequently withdrawn at the request of the
Holders of a majority of the Registrable Securities to be registered (in which
case all participating Holders shall bear such expenses pro rata based on the
number of Registrable Securities that were requested to be included in the
withdrawn registration); provided that, if at the time of such withdrawal, the
Holders shall have learned of a material adverse change in the condition
(financial or otherwise), business, or prospects of the Company from that known
to the Holders at the time of their request and shall have withdrawn the request
with reasonable promptness following disclosure by the Company of such material
adverse change, then the Holders shall not be required to pay any of such
expenses and shall retain their rights pursuant to section 2.1 or 2.3. Anything
herein to the contrary notwithstanding, all underwriting discounts, commissions
and transfer taxes incurred in connection with a sale of Registrable Securities
shall be borne and paid by the Holder thereof, and the Company shall have no
responsibility therefor.
 
14.8  Indemnification.    If any Registrable Securities are included in a
registration statement under this section 2:
 
(a)  To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, the partners, officers, directors, stockholders, members
and managers of such Holder, legal counsel and accountants for such Holder, any
underwriter (as defined in the Securities Act) for such Holder and each person,
if any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or any other federal or state securities law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based on any of the following statements, omissions
or violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will reimburse
such Holder, underwriter or controlling person for any legal or other expenses
incurred, as incurred, in connection with investigating or defending any such
loss, claim, damage, liability or action; provided that the indemnity agreement
in this section 2.8(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld or
delayed), nor shall the Company be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based on a Violation that occurs in reliance on and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder, underwriter or controlling person.



20



--------------------------------------------------------------------------------

 
(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who shall have
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Securities Act, legal counsel and accountants for the
Company, any underwriter, any other Holder selling securities in such
registration statement and any controlling person of any such underwriter or
other Holder, against any losses, claims, damages or liabilities to which any of
the foregoing persons may become subject, under the Securities Act, the Exchange
Act or any other federal or state securities law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based on any Violation, in each case to the extent (and only to the extent)
that such Violation occurs in reliance on and in conformity with written
information furnished by such Holder expressly for use in connection with such
registration; and each such Holder will reimburse any person intended to be
indemnified pursuant to this section 2.8(b), for any legal or other expenses
reasonably incurred, as incurred, by such person in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided that the indemnity agreement in this section 2.8(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder (which consent
shall not be unreasonably withheld or delayed); and provided further that in no
event shall any indemnity by such Holder under this section 2.8(b), when
aggregated with amounts contributed, if any, pursuant to section 2.8(d), exceed
the net proceeds from the sale of Reistrable Securities hereunder received by
such Holder.
 
(c)  Promptly after receipt by an indemnified party under this section 2.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this section 2.8, deliver to the indemnifying party
notice of the commencement thereof and the indemnifying party shall have the
right to participate in, and, to the extent that the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided
that an indemnified party (together with all other indemnified parties that may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to notify the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this section
2.8, but the omission so to notify the indemnifying party will not relieve it of
any liability that it may have to any indemnified party otherwise than under
this section 2.8.
 
(d)  If the indemnification provided in this section 2.8 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that shall have resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations;
provided that in no event shall any contribution by a Holder under this



21



--------------------------------------------------------------------------------

section 2.8(d), when aggregate with amounts paid, if any, pursuant to section
2.8(b), exceed the net proceeds from the sale of Registrable Securities
hereunder received by such Holder. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.
 
(e)  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f)  The obligations of the Company and Holders under this section 2.8 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this section 2, and otherwise.
 
14.9  Reports under Exchange Act.    With a view to making available to the
Holders the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the SEC that may at any time permit a Holder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3, the Company agrees to:
 
(a)  Make and keep public information available, as those terms are used in SEC
Rule 144, at all times;
 
(b)  Take such action as is necessary to enable the Holders to utilize Form S-3
for the sale of their Registrable Securities;
 
(c)  File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;
 
(d)  Furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith on request, (i) a written statement by the Company that it
has complied with the reporting requirements of SEC Rule 144, the Securities Act
and the Exchange Act, or that it qualifies as a registrant whose securities may
be resold pursuant to Form S-3, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration or pursuant to such form;
and
 
(e)  Undertake any additional actions reasonably necessary to maintain the
availability of the Registration Statement, Second Registration Statement or the
use of Rule 144.
 
14.10.  Assignment of Registration Rights.    The rights to cause the Company to
register Registrable Securities pursuant to this section 2 may be assigned (but
only with all related obligations) by a Holder to a transferee or assignee of
such Registrable Securities that (a) is a subsidiary, parent, current or former
partner, current or former limited partner, current or former member, current or
former manager or stockholder of a Holder, (b) is an entity



22



--------------------------------------------------------------------------------

controlling, controlled by or under common control, or under common investment
management, with a Holder, including without limitation a corporation,
partnership or limited liability company that is a direct or indirect parent or
subsidiary of the Holder, or (c) is a transferee or assignee of at least 10,000
(as adjusted for stock split, combinations, dividends and the like) shares of
such Registrable Securities; provided that: (i) the Company is, within a
reasonable time after such transfer, notified of the name and address of such
transferee or assignee and the Registrable Securities with respect to which such
registration rights are being assigned; (ii) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement; and (iii) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act.
 
14.11  Limitations on Subsequent Registration Rights.    From and after the date
of this Agreement, the Company shall not, without the prior consent of the
Holders of at least two-thirds of the Registrable Securities then outstanding,
enter into any agreement with any holder or prospective holder of any securities
of the Company that would allow such holder or prospective holder to include
such securities in any registration filed under sections 2.1 and 2.3 hereof,
unless under the terms of such agreement, such holder or prospective holder may
include such securities in any such registration only to the extent that the
inclusion of such securities will not reduce the amount of the Registrable
Securities of the Holders that are included; provided, however, that this
section shall not apply to the transaction described on Schedule 2.14 of the
Purchase Agreement.
 
15.  Covenants.
 
15.1  Reserve for Exercise Shares.    The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock such
number of shares of Common Stock (the “Exercise Shares”) as shall be sufficient
to enable it to comply with its exercise obligations under the Warrants,
Registration Warrants and Second Registration Warrants. If at any time the
number of Exercise Shares shall not be sufficient to effect the exercise of the
Warrants and Registration Warrants, the Company will forthwith take such
corporate action as may be necessary to increase its authorized but unissued
shares of Common Stock to such number as will be sufficient for such purposes.
The Company will obtain authorization, consent, approval or other action by, or
make any filing with, any administrative body that may be required under
applicable state securities laws in connection with the issuance of Exercise
Shares.
 
15.2  [INTENTIONALLY OMITTED]
 
15.3  Preferred Stock.    Except for the transaction described in item 2 of
Schedule 2.14 of the Purchase Agreement, the Company shall not issue any
preferred stock of the Company (or other securities of any nature convertible
into preferred stock of the Company) without the consent of Holders holding at
least two-thirds of the then outstanding Registrable Securities.
 
15.4  Termination of Covenants.    The covenants set forth in sections 3.1 and
3.3 shall terminate as to each Holder and be of no further force and effect at
the time the Holders no longer hold any Registrable Securities.



23



--------------------------------------------------------------------------------

16.  Subsequent Dilutive Offerings.    If during the period beginning on March
28, 2002 and ending on April 30, 2003, the Company issues shares of Common Stock
or Preferred Stock at a Purchase Price Per Common Share Equivalent less than the
Purchase Price (a “Subsequent Dilutive Offering”), then the Company shall,
within ten (10) days of the closing of the Subsequent Dilutive Offering, issue
to each Holder:
 
(a)  A number of shares of Common Stock equal to (i)(A) the number of shares of
Common Stock purchased by such Holder pursuant to Purchase Agreement multiplied
by (B) the remainder of the Purchase Price minus the Purchase Price Per Common
Share Equivalent (as of the date of sale) issued in the Subsequent Dilutive
Offering, divided by (ii) the Purchase Price per Common Share Equivalent (as of
the date of sale) issued in the Subsequent Dilutive Offering; and
 
(b)  a Warrant (which has the same terms and conditions as the Warrants,
including the Warrant Price (as defined in the Warrants) then in effect) to
purchase a number of shares of Common Stock equal to 112.5% of the number of
shares of Common Stock issued to that Investor pursuant to section 4(a) above.
 
17.  Right of First Offer.
 
17.1  Holders’ Rights.    So long as a person is a Holder, the Company hereby
grants to each such Holder the first right to purchase the Equity Securities (as
defined in Section 5.5) that the Company may from time to time desire to issue
during the period beginning on the Closing Date and ending on and including the
second anniversary of the Closing Date. A Holder that chooses to exercise the
right of first offer may designate as purchasers under such right himself,
herself or itself, a current or former constituent partner, affiliate or current
or former member of itself or an entity controlling, controlled by or under
common control with itself, including without limitation a corporation or
limited liability company that is a parent or subsidiary, in such proportions as
it deems appropriate.
 
17.2  Notice.
 
(a)  Prior to any sale or issuance by the Company of any Equity Securities, the
Company shall notify each Holder in writing (the “Notice”) of its bona fide
intention to sell and issue such securities, setting forth the number of shares
of Equity Securities it proposes to sell and the price and other terms upon
which it proposes to make such sale. Within 30 days after receipt of the Notice,
each Holder shall notify the Company whether it elects to exercise its right to
purchase all (or any part thereof) of the Equity Securities so offered and
specify the number of shares of Equity Securities the Holder elects to acquire.
If the participating Holders elect, in aggregate, to acquire less than all of
the Equity Securities the Company proposes to sell, then each Holder shall be
entitled to purchase the number of Equity Securities each such Holder specified
in its election to participate. If the participating Holders elect, in
aggregate, to acquire more than all of the Equity Securities the Company
proposes to sell, then (i) each Holder shall be entitled to purchase its pro
rata share (or any portion thereof if such Holder elects to purchase less than
its pro rata share) of all of the Equity Securities the Company proposes to
sell, and (ii) if, after the allocation in clause (i) (and, if necessary, in
this clause (ii)), any shares of Equity Securities have not been allocated, each
Holder that shall have subscribed for more shares of Equity Securities than
shall have been allocated under clause (i) (and, if necessary, under this clause
(ii)) shall be entitled to purchase a fraction of such remaining



24



--------------------------------------------------------------------------------

Equity Securities, the numerator of which is the number of shares of Registrable
Securities purchased pursuant to the Purchase Agreement by such Holder and the
denominator of which is the number of shares of Registrable Securities purchased
pursuant to the Purchase Agreement by all Holders exercising the right of
purchase of such remaining Equity Securities. If, after the allocation in clause
(i) and (ii), any shares of Equity Securities shall not have been allocated, the
procedure set forth in clause (ii) shall be repeated until all of the Equity
Securities shall have been allocated or until each Holder shall have been
allocated the maximum number of shares specified in its notice. A Holder’s pro
rata share of the Equity Securities shall be equal to a fraction of such Equity
Securities, the numerator of which is the number of shares of Registrable
Securities purchased pursuant to the Purchase Agreement by such Holder (or its
assignor) and the denominator of which is the number of shares of Registrable
Securities purchased pursuant to the Purchase Agreement by all Holders (or their
assignors) who are exercising the right of purchase of such Equity Securities
pursuant to this section 5.2(a). If a Holder has been assigned only a portion of
the Registrable Securities purchased pursuant to the Purchase Agreement by an
assignor thereof, that Holder’s pro rata share of the Equity Securities shall be
equal to a fraction of such Equity Securities, the numerator of which is the
portion of the shares purchased pursuant to the Purchase Agreement by the
assigning Holder and assigned to the Holder and the denominator of which is the
number of shares of Registrable Securities purchased pursuant to the Purchase
Agreement by all Holders (or their assignors) who are exercising the right of
purchase of such Equity Securities pursuant to this section 5.2(a).
 
(b)  Subject to section 5.2(c), the Holders hereby waive their rights under
section 5.2(a) with respect to the transaction described on Schedule 5.14 of the
Purchase Agreement.
 
(c)  Notwithstanding anything contained in section 5.2(a), prior to any sale or
issuance by the Company or by its subsidiaries of any Investment-Related
Securities in connection with a commercial investment in the Company or any of
its subsidiaries (a “Commercial Investment”) by any person or entity (including
pursuant to the transaction described on Schedule 2.14 of the Purchase
Agreement), the Company shall notify each Holder in writing (the “Commercial
Investment Notice”) of its bona fide intention to enter into an agreement
regarding the proposed Commercial Investment. Within 30 days after receipt of
such Commercial Investment Notice, each Holder shall have the right to offer to
the Company or its subsidiaries within 30 days of the Notice a substantially
similar Commercial Investment. The Company or its subsidiaries shall be required
to accept any such offer by the Holders, unless after the allocations of such
Commercial Investment pursuant to this section 5.2(c), the Holders electing to
participate in such Commercial Investment have not elected to participate in the
entire amount of such Commercial Investment. If the participating Holders elect,
in aggregate, to make Commercial Investment that is more than the Company
requires, then (i) each Holder shall be entitled to participate in the
Commercial Investment based on its pro rata share, as described in section
5.2(a) above (or any portion thereof if such Holder elects to purchase less than
its pro rata share) of the Commercial Investment, and (ii) if, after the
allocation in clause (i) (and, if necessary, in this clause (ii)), any
participation in the Commercial Investment has not been allocated, each Holder
that shall have subscribed for a greater participation in the Commercial
Investment than shall have been allocated under clause (i) (and, if necessary,
under this clause (ii)) shall be entitled to participate in a fraction of such
remaining Commercial Investment, the numerator of which is the number of shares
of Registrable Securities purchased pursuant to the Purchase Agreement by such
Holder and the denominator of which is the number of shares of



25



--------------------------------------------------------------------------------

Registrable Securities purchased pursuant to the Purchase Agreement by all
Holders who are exercising their right to participate in the Commercial
Investment. If, after the allocation in clauses (i) and (ii), any participation
in the Commercial Investment shall not have been allocated, the procedure set
forth in clause (ii) shall be repeated until all of the participation in the
Commercial Investment has been allocated. For purposes of this section 5.2(c),
the term “Investment-Related Securities” shall mean (a) common stock of the
Company or any subsidiary; (b) rights, options or warrants to purchase common
stock of the Company or any subsidiary; (c) any security of the Company or any
subsidiary other than common stock having voting rights in the election of the
Board of Directors, not contingent upon a failure to pay dividends; (d) any
equity- or debt-related security of the Company or any subsidiary convertible
into or exchangeable for any of the foregoing; and (e) any agreement or
commitment to issue any of the foregoing.
 
17.3  Failure to Notify.    After expiration of all notice periods specified in
Section 5.2 above, the Company may, during a period of 90 days following the
expiration of such notice periods, sell and issue to other persons such Equity
Securities as to which the Holders do not indicate a desire to purchase or enter
into the Commercial Investment transaction as to which the Holders do not elect
to participate or if the Holders do not participate for the entire amount of the
Commercial Investment, at a price not less and upon terms and conditions not
more favorable to the offeree than those set forth in the Notice or Commercial
Notice, as the case may be. In the event the Company does not sell such Equity
Securities within said 90 day period, the Holders shall no longer be obligated
to purchase the Equity Securities pursuant to their elections to purchase such
Equity Securities under Section 5.2(a), and the Company shall not thereafter
issue or sell any Equity Securities without first offering such securities to
the Holders in the manner provided herein. In the event the Company does not
enter into the proposed Commercial Investment transaction within said 90 day
period, the Company shall not thereafter enter into a Commercial Investment
transaction without first offering such Commercial Investment to the Holders in
the manner provided herein.
 
17.4  Payment.    If a Holder gives the Company notice that such Holder desires
to purchase any of the Equity Securities offered by the Company or participate
in any Commercial Investment in the Company, payment for the Equity Securities
or Commercial Investment shall be by check or wire transfer against delivery of
the Equity Securities at the executive offices of the Company within 10 days
after giving the Company such notice, or, if later, the closing date for the
sale of such Equity Securities or Commercial Investment proposed by the Company
in the Notice. The Company and any affected Holder shall take all such action as
may be required by any regulatory authority in connection with the exercise by a
Holder of the right to purchase Equity Securities or make such a Commercial
Investment as set forth in this Section 5.
 
17.5  Equity Securities.    The term “Equity Securities” shall mean (a) Common
Stock; (b) rights, options or warrants to purchase Common Stock; (c) any
security other than Common Stock having voting rights in the election of the
Board of Directors, not contingent upon a failure to pay dividends; (d) any
equity- or debt-related security convertible into or exchangeable for any of the
foregoing; and (e) any agreement or commitment to issue any of the foregoing.
 
18.  Miscellaneous.



26



--------------------------------------------------------------------------------

 
18.1  Amendments and Waivers.    Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investors holding more than
two-thirds of the Registrable Securities then outstanding. Any amendment or
waiver effective in accordance with this Section 6.1 shall be binding upon each
Investor, his, her or its heirs, representatives or permitted assigns, and the
Company and its heirs, representatives and permitted assigns.
 
18.2  Notices.    Any notice, consent, authorization or other communication to
be given hereunder shall be in writing and shall be deemed duly given and
received when delivered personally or transmitted by facsimile transmission with
receipt acknowledged by the addressee, three days after being mailed by first
class mail, or the next business day after being deposited for next-day delivery
with a nationally recognized, receipted, overnight delivery service, charges and
postage prepaid, properly addressed to the party to receive such notice at the
address(es) specified on the signature page of this Agreement for the Company
and on Schedule A for each Investor (or at such other address as shall be
specified by like notice).
 
18.3  Entire Agreement.    This Agreement (including the Schedules hereto), the
Purchase Agreement and the Warrants contain the entire agreement of the parties
and supersede all prior negotiations, correspondence, term sheets, agreements
and understandings, written and oral, between or among the parties regarding the
subject matter hereof.
 
18.4  Successors and Assigns.    This Agreement shall inure to the benefit of
and be binding upon the respective heirs, representatives, successors and
permitted assigns of the parties (including transferees of any shares of
Registrable Securities). Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective heirs, representatives, successors and permitted assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
18.5  Severability.    If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable under applicable law, such provision
shall be replaced with a provision that accomplishes, to the extent possible,
the original business purpose of such provision in a valid and enforceable
manner, and the balance of the Agreement shall be interpreted as if such
provision were so modified and shall be enforceable in accordance with its
terms.
 
18.6  Governing Law.    This Agreement shall be governed by and construed and
interpreted in accordance with the law of the State of New York, without regard
to that state’s conflict of laws principles.
 
18.7  Further Assurances.    Each party shall execute such other and further
certificates, instruments and other documents as may be reasonably necessary and
proper to implement, complete and perfect the transactions contemplated by this
Agreement
 
18.8  Aggregation of Stock.    All shares of Registrable Securities held or
acquired by affiliated entities or persons, or entities or persons under common
investment management, shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.



27



--------------------------------------------------------------------------------

 
[remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Second Amended and Restated Investors’ Rights Agreement
has been duly executed by or on behalf of the parties hereto as of the date
first above written.
 
KFx INC.
 
By:                                                                
Name:                                                            
Title:                                                              
 
Address:
 
3300 East First Avenue, Suite 290
Denver, CO 80206
Fax:    (303) 293-8430
 
with a copy to:
 
Leslie J. Goldman, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, DC 20005
Facsimile: (202) 393-5719
 
THE INVESTORS:
 
WESTCLIFF AGGRESSIVE GROWTH, L.P.
WESTCLIFF ENERGY PARTNERS, L.P.
WESTCLIFF LONG/SHORT, L.P. WESTCLIFF
PARTNERS, L.P. WESTCLIFF PUBLIC VENTURES FUND, L.P.
WESTCLIFF SMALL CAP FUND, L.P.
 
By:  Westcliff Capital Management, LLC
Its:  General Partner
 
By:                                                                  
       Richard S. Spencer III, Manager




 
WESTCLIFF FOUNDATION
WESTCLIFF MASTER FUND, L.P.
WESTCLIFF PROFIT SHARING AND MONEY PURCHASE PENSION PLAN
CANCER CENTER OF SANTA BARBARA
PALM TRUST
PARKER FOUNDATION
UNIVERSITY OF SAN FRANCISCO
 
By:  Westcliff Capital Management, LLC
Its:  Investment Adviser and Attorney-In-Fact
 
By:                                                                  
       Richard S. Spencer III, Manager



29



--------------------------------------------------------------------------------

 
RAM TRADING, LTD.




 
NORANDA FINANCE, INC. RETIREMENT PLAN FOR AFFILIATED COMPANIES TRUST
 
By: Mellon Bank, N.A., solely in its capacity as Trustee for the Noranda
Finance, Inc. Retirement Plan for Affiliated Companies Trust (as directed by
Westcliff Capital Management, LLC), and not in its individual capacity
 
By:                                                                  
      Bernadette T. Rist
      Authorized Signatory
PENINSULA FUND, L.P.
 
By:  Peninsula Capital Management, Inc.
Its:  General Partner
 
By:                                                                  
      Scott Bedford, President








 
COMMON SENSE PARTNERS, L.P.
 
By:  Peninsula Capital Management, Inc.
Its:  Investment Adviser
 
By:                                                                  
      Scott Bedford, President
 
By:  Common Sense Investment Management, LLC
Its:  General Partner
 
By:                                                                  
      Scott A. Thompson
      Director and Senior Vice President Finance



30



--------------------------------------------------------------------------------

 
SCHEDULE A
 
SCHEDULE OF INVESTORS
 
Name of Investor, Address and Facsimile Number
 
Westcliff Aggressive Growth, L.P.
Westcliff Energy Partners, L.P.
Westcliff Foundation
Westcliff Long/Short, L.P.
Westcliff Master Fund, L.P.
Westcliff Partners, L.P.
Westcliff Profit Sharing and Money Purchase Pension Plan
Westcliff Public Ventures Fund, L.P.
Westcliff Small Cap Fund, L.P.
Cancer Center of Santa Barbara
Palm Trust
Parker Foundation
University of San Francisco
 
c/o Westcliff Capital Management, LLC
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
Noranda Finance, Inc. Retirement Plan for Affiliated Companies Trust
c/o Mellon Bank, N.A.
One Mellon Bank Center
Pittsburgh, PA 15258-0001
 
Attention: Bernadette T. Rist



31



--------------------------------------------------------------------------------

 
Peninsula Fund, L.P.
c/o Scott Bedford
Peninsula Capital Management, Inc.
One Sansome Street, Suite 3134
San Francisco, CA 94104
 
Common Sense Partners, L.P.
c/o Scott Bedford
Peninsula Capital Management, Inc.
One Sansome Street, Suite 3134
San Francisco, CA 94104
 
Ram Trading, Ltd.
c/o David Popovich
Ritchie Capital Management, LLC
210 East State Street
Batavia, IL 60510
 
For any notice to a Westcliff-related entity, send a copy to:
 
John F. Milani, Esq.
Shartsis, Friese & Ginsburg LLP
One Maritime Plaza, 18th Floor
San Francisco, CA 94111
Fax: (415) 421-2922



32



--------------------------------------------------------------------------------

 
SCHEDULE B
 
INVESTORS’ COMMON STOCK
 
Investor Name

--------------------------------------------------------------------------------

    
Number of Shares of Common Stock

--------------------------------------------------------------------------------

Westcliff Energy Partners, L.P.
    
67,500
Westcliff Public Ventures Fund, L.P.
    
41,200



33



--------------------------------------------------------------------------------

 
EXHIBIT C
 
KFX INC.
 
SECOND AMENDED AND RESTATED PUT AGREEMENT
 
This SECOND AMENDED AND RESTATED PUT AGREEMENT (this “Agreement”), is made as of
July 1, 2002, by and among KFx Inc., a Delaware corporation (the “Company”), and
the parties listed on the Schedule of Grantees attached hereto as Exhibit A
(each, a “Grantee” and collectively, the “Grantees”), with reference to the
following facts:
 
WHEREAS, the Grantees are parties to the Common Stock and Warrant Purchase
Agreement, dated as of March 28, 2002 (the “Original Purchase Agreement” and as
amended by the Addendum to the Common Stock and Warrant Purchase Agreement,
dated as of April 30, 2002 (the “First Addendum”) and the Second Addendum
described below, the “Purchase Agreement”);
 
WHEREAS, in connection with the closing of the transactions described in the
Original Purchase Agreement, the Company and Grantees entered into a Put and
Call Option Agreement, dated as of March 28, 2002 (the “Original Put
Agreement”);
 
WHEREAS in connection with the closing of the transactions described in the
First Addendum, the Company and Grantees amended and restated the Original Put
Agreement in its entirety pursuant to the Amended and Restated Put Agreement,
dated as of April 30, 2002;
 
WHEREAS, the Grantees are parties to that certain Second Addendum to the Common
Stock and Warrant Purchase Agreement, dated as of July 1, 2002 (the “Second
Addendum”), which provides that as a condition to the closing of the
transactions contemplated by the Second Addendum the Amended and Restated Put
Agreement must be amended and restated in its entirety;
 
WHEREAS, the Company has agreed to grant the Grantees the right to cause the
shares of Common Stock (the “Shares”) acquired pursuant to the Purchase
Agreement, the First Addendum and the Second Addendum to be purchased by the
Company under the terms and conditions provided in this Agreement. For purposes
of this Agreement, “Shares” includes all shares of Common Stock issued in
connection with any and all Subsequent Dilutive Offerings (as defined in the
Second Amended and Restated Investors’ Rights Agreement); and
 
WHEREAS, the Company and the Grantees desire to amend and restate in its
entirety the Amended and Restated Put Agreement pursuant to this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein, the parties agree as follows:
 
1.  Definitions.    Capitalized terms used and not otherwise defined in this
Agreement have the meanings respectively ascribed to them in the Purchase
Agreement. In addition, the following terms when capitalized have the following
meanings in this Agreement:



34



--------------------------------------------------------------------------------

 
(a)  “Put Exercise Notice” means a written notice, in substantially the form of
Exhibit B attached hereto, from a Grantee to the Company exercising such
Grantee’s Put Option and specifying the number of Shares with respect to which
such Put Option is being exercised.
 
(b)  “Put Option” means each Grantee’s right and option to require the Company,
on the terms and conditions set forth herein, to purchase all or any portion of
the Shares acquired by such Grantee pursuant to the Purchase Agreement. Anything
herein to the contrary notwithstanding, the Put Options granted hereunder shall
become effective on the earlier of (i) July 31, 2002 or (ii) the redemption or
conversion of all outstanding bonds issued under that certain Indenture, dated
as of July 25, 1997, between the Company and First Bank National Association,
doing business as Colorado National Bank, as trustee.
 
2.  Grant of Put Option.    Subject to the terms and conditions set forth
herein, the Company irrevocably grants and issues to each Grantee a Put Option
to require the Company to purchase the Shares at a purchase price (the “Put
Payment Price”) per Share of (i) $2.50 or, if the Company has effected one or
more Subsequent Dilutive Offerings prior to the exercise of the Put Option, at
the lowest Purchase Price Per Common Share Equivalent (as defined in the Second
Amended and Restated Investors’ Rights Agreement) prior to the exercise of the
Put Option, as equitably adjusted from time to time for combinations of shares,
stock splits, stock dividends, recapitalizations and the like (the “Share
Purchase Price”), plus (ii) interest on the Share Purchase Price at the rate of
nine percent (9%) simple interest per annum from the Closing Date to the date on
which the Put Payment Price is paid in full.
 
3.  Expiration Date of the Put Option.    Each Put Option shall expire and be of
no further force or effect at the earlier of the time when it shall have been
exercised with respect to all Shares that the Grantee holds or 11:59 p.m.,
California time, on December 23, 2002 (the “Expiration Date”).
 
4.  Exercise of the Put Option.
 
(a)  If at any time prior to the Expiration Date, a Grantee wishes to exercise
its Put Option, such Grantee shall deliver a Put Exercise Notice to the Company.
Such Put Exercise Notice shall be effective if and only if it is received by the
Company on or prior to the Expiration Date.
 
(b)  Within ten (10) days of delivery of the Put Exercise Notice, the Company
shall notify the Grantees in writing (the “Company Notice”) of how the Company
intends to pay the Put Payment Price. The Company shall pay to each such Grantee
the full amount of the Put Payment Price for each of the Shares that the Grantee
has elected to have purchased by the Company as soon as possible after the
delivery of the Put Exercise Notice; provided that, subject to section 4(c),
such payment must be made not later than one hundred (100) days after delivery
of the Put Exercise Notice (the “Payment Period”). If the Company indicates in
the Company Notice that it will pay the Put Payment Price with cash that the
Company has on hand, then the Company must indicate how those funds were raised
and when it will pay the Put Payment Price. If the Company indicates in the
Company Notice that intends to raise the assets to pay the Put Payment Price by
selling the Pegasus Securities (as defined below) or the assets of Pegasus, then
the Company must (i) commence marketing Pegasus (as defined below) as soon as
possible, (ii)



35



--------------------------------------------------------------------------------

 
use commercially reasonable efforts to sell the Pegasus Securities or the assets
of Pegasus in a reasonable and orderly manner and (iii) provide periodic updates
to, and respond to inquiries from, the Grantees regarding the progress of such
sale.
 
(c)  If the Company does not pay the full amount of the Put Payment Price for
all of the Shares to be purchased by the Company during the Payment Period, then
the Company shall effect such purchase of the Shares by transferring to the
Grantees all of the Company’s right, title and interest in and to all the shares
(the “Pegasus Securities”) of common stock and preferred stock of Pegasus
Technologies, Inc., a South Dakota corporation (“Pegasus”), that the Company
owns, with the Company’s endorsement when necessary or appropriate or with stock
powers duly executed in blank with the Company’s signature; provided that the
Company is required to effect the purchase described in this section 4(c) only
if the Grantees holding at least two–thirds of the Shares then outstanding
exercise the Put Option, in which case all Shares then outstanding shall become
subject to and bound by such put transaction. If the Company is required to
effect the purchase described in this section 4(c), then each Grantee shall be
entitled to receive as consideration for its Shares a fraction of the Pegasus
Securities, the numerator of which is the number of shares of Shares then held
by each such Grantee and the denominator of which is the number of Shares then
held by all of the Grantees participating in such put. For purposes of this
Agreement, “Pegasus Securities” includes (i) any sums paid as liquidating
dividends or as a return of capital with respect to the Pegasus Securities, (ii)
any stock certificates (including, without limitation, any certificates
representing a stock dividend, stock split or a distribution in connection with
any reclassification, increase or reduction of capital), options or rights,
whether in respect of, as an addition to, in substitution for or in exchange for
all or any portion of the Pegasus Securities, or otherwise, or (iii) any
property distributed on or with respect to Pegasus Securities pursuant to a
recapitalization or reclassification of capital or pursuant to a reorganization
of Pegasus.
 
(d)  Each Share that is not purchased as described herein shall remain
outstanding and the Grantee holding such Share shall be entitled to all the
rights of a stockholder of the Company until such Share is purchased as
described herein.
 
(e)   At the closing of the put transaction at which the Company purchases the
Shares, each participating Grantee shall deliver to the Company a certificate or
certificates representing all the Shares being put, which shall be free and
clear of all liens, claims, charges and encumbrances of any kind whatsoever.
 
5.  Call Option.    Pursuant to the terms of the First Amended and Restated Put
Agreement, the Company’s Call Option, as described in the Original Put Agreement
was terminated and cancelled, and, accordingly, the Company has no rights to
exercise all or any portion of the Call Option.
 
6.  [INTENTIONALLY OMITTED]
 
7.  Covenants of the Company.    The Company covenants that:
 
(a)  The Company will not, by amendment of its charter documents or through any
reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution,



36



--------------------------------------------------------------------------------

 
issuance or sale of securities or any other voluntary action, avoid or seek to
avoid the performance of any of the terms of this Agreement, but will at all
times in good faith take all necessary action to carry out all such terms.
 
(b)  As long as any Put Option remains effective and unexercised, as a whole or
in part, the Company will not (i) sell, assign (by operation of law or
otherwise), transfer, convey, or otherwise dispose of, or grant any option with
respect to, any of the Pegasus Securities or the assets of Pegasus or (ii)
create, incur or permit to exist any pledge, mortgage, lien, charge, encumbrance
or security interest with respect to any of the Pegasus Securities or the assets
of Pegasus or the proceeds thereof other than that created hereby.
 
(c)  Without the written consent of Grantees holding at least two-thirds of
Shares then outstanding, the Company will not, prior to the Expiration Date,
permit, authorize or cause (i) the sale, transfer or other disposition of the
Pegasus Securities owned by the Company, (ii) the sale, transfer or other
disposition of any material asset of, or the sale, transfer or other disposition
of all or substantially all of the assets of, Pegasus to any other person(s) or
entity(ies) (including, but not limited to, any license of Pegasus’ intellectual
property rights), (iii) the consolidation with or merger into any other person
or entity or permit any such person or entity to consolidate with or merge into
Pegasus, (iv) Pegasus to incur indebtedness of any nature, or (v) except as set
forth in section 7(f) below, Pegasus to issue any additional shares of capital
stock or sell or otherwise dispose of any shares of capital stock held in
treasury to any person or entity. Notwithstanding the foregoing, however,
Pegasus may sub-license its intellectual property rights in the ordinary course
of business and consistent with the five-year business plan that has been
provided to the Grantees.
 
(d)  The Company shall promptly (i) notify the Grantees of any event of which
the Company becomes aware causing material loss or depreciation in the value of
the Pegasus Securities or assets of Pegasus, (ii) deliver to the Grantees all
written notices received by the Company with respect to the Pegasus Securities
and (iii) pay promptly when due all taxes, assessments, and governmental charges
or levies on the Pegasus Securities and assets of Pegasus.
 
(e)  At all times prior to the Expiration Date, the Company shall cause Pegasus
to continue to operate under its five-year business plan and such business plan
shall not be materially modified without the prior written consent of Grantees
holding at least two-thirds of Shares then outstanding.
 
(f)  If Pegasus (i) has any capital requirements at any time prior to the
Expiration Date, (ii) intends to repurchase or otherwise acquire the shares or
other beneficial ownership interest of its minority stockholders or (iii) repay
any of its outstanding indebtedness, the Company shall fund such capital
requirements, stock repurchase program or debt repayment program by making
equity investments or contributions to Pegasus in exchange for securities of
Pegasus and all such securities issued by Pegasus shall be deemed to be “Pegasus
Securities”, and the Company shall not permit or cause Pegasus to satisfy such
capital requirements by any other means without the prior written consent of
Grantees holding at least two-thirds of Shares then outstanding. Anything herein
to the contrary notwithstanding, none of such investments or contributions by
the Company shall be in the form of a loan or other form of indebtedness.



37



--------------------------------------------------------------------------------

 
8.  Representations and Warranties of the Company.    The Company hereby
represents, warrants and agrees as follows:
 
(a)  Subject only to this Agreement, the Company owns all right, title and
interest, of record and beneficial, in and to all of the Pegasus Securities as
of the date hereof. The shares of Pegasus Securities set forth on Exhibit C
hereto constitute all of the issued and outstanding shares of capital stock of
Pegasus of any class held by the Company. The Pegasus Securities that are now
outstanding have been duly and validly issued, fully paid and nonassessable.
Except for issuances of up to $500,000 of securities of Pegasus to Kennecott
Energy Company, a Delaware corporation, there are no outstanding options,
warrants or rights to acquire any capital stock of any class of Pegasus, and
there has not been approved by Pegasus and there is not now pending any issuance
or sale by Pegasus of capital stock of any class.
 
(b)  The Pegasus Shares are owned by the Company free and clear of any pledge,
mortgage, hypothecation, lien, charge or encumbrance, or any security interest
therein or in the proceeds thereof, except as provided by this Agreement for the
benefit of the Grantees.
 
(c)  The Company warrants and will defend the Grantees’ right, title and
interest in and to the Pegasus Securities and the proceeds thereof against the
claims of any persons or entities.
 
9.  Remedies Cumulative.    The Company agrees that the rights, powers and
remedies given to Grantees by this Agreement, the Purchase Agreement, the First
Addendum, the Second Addendum and the Second Amended and Restated Investors’
Rights Agreement are cumulative and concurrent and not exclusive of any thereof
or of any other powers, rights or remedies available to the Grantees, whether
existing at law or in equity or by statute or otherwise and shall be in addition
to every other right, power or remedy provided in this Agreement or such other
agreements or now or hereafter existing or in equity or by statute or otherwise,
and the exercise or beginning of the exercise by the Grantees of any one or more
of such rights, powers and remedies shall not preclude the simultaneous or later
exercise by the Grantees of any or all such other rights, powers and remedies.
No failure on the part of the Grantees to exercise any right, power or remedy
shall operate as a waiver thereof.
 
10.  Miscellaneous.
 
(a)  Indemnification.    The Company agrees to indemnify and hold harmless each
Grantee and its respective members, managers, partners, officers, directors,
employees and agents from and against all losses, claims, expenses, judgments,
damages and liabilities, including attorney fees and expert fees, which arise in
connection with or arise out of the breach of any representations, warranties,
agreements and/or covenants of the Company contained in this Agreement.
 
(b)  Amendments and Waivers.    Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Grantees holding more than two-thirds
of the then outstanding Shares. Any amendment or waiver effective in accordance
with this section 10(b) shall be binding upon each



38



--------------------------------------------------------------------------------

Grantee, his, her or its heirs, representatives or permitted assigns, and the
Company and its heirs, representatives and permitted assigns.
 
(c)  Notices.    Any notice, consent, authorization or other communication to be
given hereunder shall be in writing and shall be deemed duly given and received
when delivered personally or transmitted by facsimile transmission with receipt
acknowledged by the addressee, three days after being mailed by first class
mail, or the next business day after being deposited for next-day delivery with
a nationally recognized, receipted, overnight delivery service, charges and
postage prepaid, properly addressed to the party to receive such notice at the
address(es) specified on the signature page of this Agreement for the Company
and on Exhibit A for each Grantee (or at such other address as shall be
specified by like notice).
 
(d)  Entire Agreement.    This Agreement and the other Related Documents contain
the entire agreement of the parties and supersede all prior negotiations,
correspondence, term sheets, agreements and understandings, written and oral,
between or among the parties regarding the subject matter hereof.
 
(e)  Successors and Assigns.    This Agreement shall inure to the benefit of and
be binding upon the respective heirs, representatives, successors and permitted
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective heirs, representatives, successors and permitted assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
(f)  Severability.    If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable under applicable law, such provision
shall be replaced with a provision that accomplishes, to the extent possible,
the original business purpose of such provision in a valid and enforceable
manner, and the balance of the Agreement shall be interpreted as if such
provision were so modified and shall be enforceable in accordance with its
terms.
 
(g)  Governing Law.    This Agreement shall be governed by and construed and
interpreted in accordance with the law of the State of New York, without regard
to that state’s conflict of laws principles.
 
(h)  Attorneys’ Fees.    If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.
 
(i)  Interpretation.    This Agreement shall be construed according to its fair
language. The rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
(j)  Further Assurances.    The Company agrees that at any time and from time to
time, on written request of a Grantee, the Company will execute and deliver such
further documents and do such further acts and things as the Grantees reasonably
requests to effect the purposes of this Agreement.



39



--------------------------------------------------------------------------------

 
(k)  Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, and all of which
together shall be considered one and the same agreement.
 
(l)  Assignment.    The Company shall not assign this Agreement or any rights
hereunder or delegate any duties hereunder. Any attempted or purported
assignment or delegation in violation of the preceding sentence shall be void.
 
(m)  Titles and Subtitles.    The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
[Signatures appear on the following page.]



40



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Second Amended and Restated Put Agreement has been duly
executed by or on behalf of the parties as of the date first above written.
 
THE COMPANY
 
KFx Inc.
 
By:                                        
                                           
Print Name:                                                                    
Title:                                         
                                       
 
Address:  
 
3300 East First Avenue, Suite 290
Denver, CO 80206
Facsimile: (303) 293-8430
 
with a copy to:
 
Leslie J. Goldman, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, DC 20005
Facsimile: (202) 393-5719
 
THE GRANTEES:
 
WESTCLIFF AGGRESSIVE GROWTH, L.P.
WESTCLIFF ENERGY PARTNERS, L.P.
WESTCLIFF LONG/SHORT, L.P.
WESTCLIFF PARTNERS, L.P.
WESTCLIFF PUBLIC VENTURES FUND, L.P. WESTCLIFF SMALL CAP FUND, L.P.
 
By: Westcliff Capital Management, LLC
Its: General Partner
 
By:                                                          
         Richard S. Spencer III, Manager






 
WESTCLIFF FOUNDATION
WESTCLIFF MASTER FUND, L.P.
WESTCLIFF PROFIT SHARING AND MONEY PURCHASE PENSION PLAN
CANCER CENTER OF SANTA BARBARA
PALM TRUST
PARKER FOUNDATION
UNIVERSITY OF SAN FRANCISCO
 
By: Westcliff Capital Management, LLC
Its: Investment Adviser and Attorney-In-Fact
 
By:                                                          
         Richard S. Spencer III, Manager



41



--------------------------------------------------------------------------------

 
RAM TRADING, LTD.
 
By: Ritchie Capital Management, LLC
Its: Investment Adviser
 
By:                                                                      
         David Popovich, Chief Financial Officer






 
NORANDA FINANCE, INC. RETIREMENT PLAN FOR AFFILIATED COMPANIES TRUST
 
By: Mellon Bank, N.A., solely in its capacity as Trustee for the Noranda
Finance, Inc. Retirement Plan for Affiliated Companies Trust (as directed by
Westcliff Capital Management, LLC), and not in its individual capacity
 
By:                                                          
         Bernadette T. Rist
         Authorized Signatory
PENINSULA FUND, L.P.
 
By: Peninsula Capital Management, Inc.
Its: General Partner
 
By:                                                                      
         Scott Bedford, President








 
COMMON SENSE PARTNERS, L.P.
 
By: Peninsula Capital Management, Inc.
Its: Investment Adviser
 
By:                                                          
         Scott Bedford, President
 
By: Common Sense Investment Management, LLC
Its: General Partner
 
By:                                                          
         Scott A. Thompson
         Director and Senior Vice President Finance



42



--------------------------------------------------------------------------------

EXHIBIT A
 
SCHEDULE OF GRANTEES
 
Name of Grantee, Address and Facsimile Number
 
Westcliff Aggressive Growth, L.P.
Westcliff Energy Partners, L.P.
Westcliff Long/Short, L.P.
Westcliff Partners, L.P.
Westcliff Public Ventures Fund, L.P.
Westcliff Small Cap Fund, L.P.
Westcliff Foundation
Westcliff Master Fund, L.P.
Westcliff Profit Sharing And Money Purchase Pension Plan
Cancer Center Of Santa Barbara
Palm Trust
Parker Foundation
University Of San Francisco
c/o Westcliff Capital Management, LLC
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
Noranda Finance, Inc. Retirement Plan for
Affiliated Companies Trust
c/o Mellon Bank, N.A.
One Mellon Bank Center
Pittsburgh, PA 15258-0001
 
Attention: Bernadette T. Rist
Peninsula Fund, L.P.
c/o Scott Bedford
Peninsula Capital Management, Inc.
One Sansome Street, Suite 3134
San Francisco, CA 94104
Common Sense Partners, L.P.
c/o Scott Bedford
Peninsula Capital Management, Inc.
One Sansome Street, Suite 3134
San Francisco, CA 94104



43



--------------------------------------------------------------------------------

 
Ram Trading, Ltd.
c/o David Popovich
Ritchie Capital Management, LLC
210 East State Street
Batavia, IL 60510

 
For any notice to a Westcliff-related entity, send a copy to:
 
John F. Milani, Esq.
Shartsis, Friese & Ginsburg LLP
One Maritime Plaza, 18th Floor
San Francisco, CA 94111
Fax: (415) 421-2922



44



--------------------------------------------------------------------------------

EXHIBIT B
 
PUT EXERCISE NOTICE
BY GRANTEE OF
PUT OPTION GRANTED BY
KFx INC.
 
KFx Inc.
3300 East First Avenue, Suite 290
Denver, CO 80206
Ladies and Gentlemen:
 
Pursuant to the Second Amended and Restated Put Agreement, dated as of July 1,
2002, among KFx Inc., a Delaware corporation (the “Company”), the undersigned
and other purchasers of Common Stock of the Company (the “Stock”), granting to
me a put option (the “Put Option”) to require the Company to purchase up to an
aggregate of                  shares of my Stock on the terms and conditions and
at the times set forth therein and at the Put Payment Price (as defined in the
Put Agreement), I hereby exercise the Put Option with respect to
                 shares of my Stock.
 
Very truly yours,
 
                                                               
Signature
 
                                                               
Typed or Printed Name
 
                                                               
Social Security Number
 
Dated:             , 200  



45



--------------------------------------------------------------------------------

EXHIBIT C
 
PEGASUS SECURITIES
 
Notes Payable
 
$7,497,511
  
Due on Demand, including interest
        650,000
  
Additional advances projected for balance of 2002

--------------------------------------------------------------------------------

    
        $8,147,511
  
Total present and projected advances to Pegasus

--------------------------------------------------------------------------------

    

 
Preferred Stock — Series C
 
2,798,161 Shares
 
Common Stock
 
11,177,563 Shares
 
Warrants
 
1,805,000 Shares
 
Exercise Price                $1.07 per share
 
Expiration Date              February 26, 2004 (475,000 shares)
   December 5, 2004 (855,000 shares)
   January 10, 2005 (475,000 shares)





--------------------------------------------------------------------------------

 
SCHEDULE A
 
ADDITIONAL INVESTORS
 
Additional Investor
Name and Address

--------------------------------------------------------------------------------

  
Shares of Common Stock

--------------------------------------------------------------------------------

    
Shares of
Common Stock
Issuable On
Exercise of the
Warrant

--------------------------------------------------------------------------------

  
Aggregate Investment Amount

--------------------------------------------------------------------------------

Westcliff Aggressive Growth, L.P.
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
  
11,081
    
12,466
  
$
27,702.50
Westcliff Partners, L.P.
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
  
26,539
    
29,856
  
$
66,347.50
Westcliff Long/Short, L.P.
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
  
6,926
    
7,792
  
$
17,315.00
Westcliff Small Cap Fund, L.P.
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
  
6,607
    
7,433
  
$
16,517.50
Cancer Center of Santa Barbara
c/o Westcliff Capital Management, LLC
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
  
3,450
    
3,881
  
$
8,625.00
Westcliff Master Fund, L.P.
c/o Westcliff Capital Management, LLC
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
  
56,570
    
63,642
  
$
141,425.00
Parker Foundation
c/o Westcliff Capital Management, LLC
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
  
7,361
    
8,281
  
$
18,402.50
Palm Trust
c/o Westcliff Capital Management, LLC
  
11,451
    
12,883
  
$
28,627.50



47



--------------------------------------------------------------------------------

 
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
                
University of San Francisco
c/o Westcliff Capital Management, LLC
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
  
7,227
  
8,130
  
$
18,067.50
Westcliff Profit Sharing and Money
Purchase Pension Plan
c/o Westcliff Capital Management, LLC
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
  
1,608
  
1,809
  
$
4,020.00
Noranda Finance, Inc. Retirement Plan
for Affiliated Companies Trust
c/o Mellon Bank, N.A.
One Mellon Bank Center
Pittsburgh, PA 15258-0001
 
Attention: Bernadette T. Rist
 
  
61,180
  
68,827
  
$
152,950.00
Ram Trading, Ltd.
c/o David Popovich
Ritchie Capital Management, LLC
210 East State Street
Batavia, IL 60510
 
  
200,000
  
225,000
  
$
500,000.00
    

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL
  
400,000
  
450,000
  
$
1,000,000.00
    

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



48



--------------------------------------------------------------------------------

 
SCHEDULE B
 
EXISTING INVESTORS
 
Westcliff Aggressive Growth, L.P.
Westcliff Energy Partners, L.P.
Westcliff Long/Short, L.P.
Westcliff Partners, L.P.
Westcliff Public Ventures Fund, L.P.
Westcliff Small Cap Fund, L.P.
Westcliff Foundation
Westcliff Master Fund, L.P.
Westcliff Profit Sharing and Money Purchase Pension Plan
Cancer Center of Santa Barbara
Palm Trust
Parker Foundation
University of San Francisco
Ram Trading, Ltd.
Peninsula Fund, L.P.
Common Sense Partners, L.P.



49



--------------------------------------------------------------------------------

 
Disclosure Schedule 4.2
 
Aside from the schedules of exceptions in the original Common Stock and Warrant
Purchase Agreement, the following changes have occurred.
 

 
1.
 
The common shares outstanding as of June 30, 2002 are 35,040,879 shares,
excluding the 400,000 shares to be issued pursuant to this Second Addendum. KFx
Inc. has authorized the issuance of 180,000 shares, which have not been issued.

 

 
2.
 
Excluding the warrants provided in the Common Stock and Warrant Purchase
Agreement and the First and Second Addenda thereto, KFx Inc. has issued warrants
to purchase 112,500 shares in connection with an agreement for services.

 

 
3.
 
The KFx Inc. 2002 Stock Incentive Plan was ratified and approved at the Annual
Meeting of the Shareholders held June 14, 2002.

 

 
4.
 
The American Stock Exchange has approved a plan to meet the continued listing
requirements of KFx Inc. common stock for trading.

 

 
5.
 
The disclosure in Section 8. (a) of the Amended and Restated Put and Call Option
Agreement has been corrected in the disclosure schedule to the Second Amended
and Restated Put Agreement.



50